In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00011-CR
                                                ______________________________
 
 
                                 KENDELL PRICE CORPUS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 6th Judicial District Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 23211
 
                                                            
                                      
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Appellant,
Kendall Price Corpus, filed a notice of appeal on February 1, 2010, from his
conviction of stalking.  Corpus also
filed a motion for new trial.  The trial
court subsequently granted that motion for new trial.  
            When
the trial court grants a motion for new trial, it restores the case to its
position before the former trial.  Tex. R. App. P. 21.9(b).  Because there is no conviction from which to
appeal, we have no jurisdiction to consider Corpus’s appeal.  See
Waller v. State, 931 S.W.2d 640, 643–44 (Tex. App.––Dallas 1996, no pet.).
            Consequently,
Corpus’s motion to dismiss is granted, and we dismiss the appeal as moot.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          March
3, 2010
Date Decided:             March
4, 2010
 
Do Not Publish